Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/507,881 filed on 10/22/21. Claims 1 - 11 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,154,408
A method of power saving for a powered assistive device controlled by a sensor attached to a user communicating wirelessly with the powered assistive device, the method comprising the steps of: 
receiving a sensor signal via the sensor attached to the user, the sensor signal indicative of a state of the user including at least a rest state and an active state; 
determining the state of user based on the sensor signal; and 
wirelessly transmitting a communication signal at a transmission rate for controlling the powered assistive device; 
wherein the transmission rate is at a first rate when the state of the user is the rest state and at a second rate when the state of the user is the active state, the second rate being greater than the first rate.
A system for power saving for a powered assistive device based on a signal of a sensor attached to a user, comprising: a master node having a controller and a wireless receiver; 
a sensor node having a sensor attached to the user for sensing and monitoring a signal of the user, the signal of the user controlling communication between the sensor node and the master node, the sensor node further having a wireless transmitter adapted for digitally transmitting a communication signal to the master node, the signal of the user indicative of a biological state of the user, the biological state including at least a rest state and an active state; and the master node adapted for receiving and processing the communication signal and converting the communication signal into a control signal to control the powered assistive device, the wireless transmitter adapted to transmit the communication signal at a rate which varies based on the signal of the user, the rate being a first rate when the sensor signal is indicative of the rest state and being a second rate when the sensor signal is indicative of the active state, the second rate being greater than the first rate.


It would have been obvious to one of the ordinary skilled in the art at the time of the filing to perform the method with or without the master node as; as the method can perform all the steps similarly and can accurately control the transmission rate locally or use of separate node.

5.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,154,408
The method claim 1, further comprising: converting the communication signal into a control signal; and controlling the powered assistive device using the control signal.
The system of claim 17; further teaches as mentioned above: converting the communication signal into a control signal; and controlling control the powered assistive device,


6.	Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application 
Pat # 11,154,408
The method of claim 1, wherein: the sensor signal indicative of the rest state of the user comprises a signal at or below a threshold value and the sensor signal indicative of the active state of the user comprises a signal above the threshold value; or 
the sensor signal indicative of the rest state of the user comprises a rate of change that is at or below a threshold value and the sensor signal indicative of the active state of the user comprises a rate of change that is above the threshold value.
The system of claim 1, wherein: the signal of the user indicative of the rest state of the user comprises a signal at or below a threshold value and the signal of the user indicative of the active state of the user comprises a signal above the threshold value; or 
the signal of the user indicative of the rest state of the user comprises a rate of change that is at or below a threshold value and the signal of the user indicative of the active state of the user comprises a rate of change that is above the threshold value.

7.	Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, further comprising varying the second rate dynamically when the sensor signal is indicative of the active state and/or varying the second rate proportionally with respect to a strength of the sensor signal.
The system of claim 1, wherein the second rate varies dynamically when the signal of the user is indicative of the active state and/or varies proportionally with respect to a strength of the signal of the user.


8.	Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, wherein: the second rate has a transmission interval that is lower than a transmission interval at the first rate; and/or the second rate has a transmission interval that varies in a range of 1 ms to 10,000 ms, 1 ms to 1000 ms, or 10 ms to 100 ms.
The system of claim 1, wherein: the second rate of the communication signal has a transmission interval that is lower than a transmission interval of the communication signal at the first rate; and/or the second rate has a transmission interval that varies in a range of 1 ms to 10,000 ms, 1 ms to 1000 ms, or 10 ms to 100 ms.

9.	Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, wherein the powered assistive device is selected from a group consisting of a powered prosthetic, a powered orthotic, a wrist rotator, elbow, multi-articulating hand, 1-DoF hand, knee, ankle, a powered upper and lower limb orthotic, split hook, gripper and an exoskeleton.
The system of claim 1, wherein the powered assistive device is selected from a group consisting of a powered prosthetic, a powered orthotic, a wrist rotator, elbow, multi-articulating hand, 1-DoF hand, knee, ankle, a powered upper and lower limb orthotic, split hook, gripper and an exoskeleton.


10.	Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, wherein the second rate of the communication signal has a packet size that is larger than a packet size of the communication signal at the first rate; and/or the packet size at the second rate dynamically varies from 1 byte to 244 bytes.
The system of claim 1, wherein: the second rate of the communication signal has a packet size that is larger than a packet size of the transmitted signal at the first rate; and/or the packet size at the second rate dynamically varies from 1 byte to 244 bytes.


11.	Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, wherein the sensor signal comprises a biological or movement signal for body activity of the user and the sensor is selected from the group consisting of an electromyographic (EMG) sensor, an inertial measurement unit (IMU) sensor, a force sensitive resistor, a liner transducer, a switch, a pressure transducer, an accelerometer, a gravitometer, a magnetometer, a inclinometer, a temperature sensor and a button.
The system of claim 1, wherein the signal of the user comprises a biological or movement signal for body activity of the user and the sensor is selected from the group consisting of an electromyographic (EMG) sensor, an inertial measurement unit (IMU) sensor, a force sensitive resistor, a liner transducer, a switch, a pressure transducer, an accelerometer, a gravitometer, a magnetometer, a inclinometer, a temperature sensor and a button.


12.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, further comprising signal conditioning the sensor signal, the signal conditioning comprising analog to digital conversion, gaining, thresholding, applying pattern recognition/machine learning techniques and/or filtering of the analog sensor signal.
The system of claim 7, wherein the analog front end (AFE) is adapted for signal conditioning of the analog sensor signal of the user, the signal conditioning comprising analog to digital conversion, gaining, thresholding, applying pattern recognition/machine learning techniques and/or filtering of the analog sensor signal.

It would have been obvious to one of the ordinary skilled in the art at the time of the filing to perform the method with or without the master node as; as the method can perform all the steps similarly and can accurately control the transmission rate locally or use of separate node; understood the signal is analog since it is converted to digital.

13.	Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, further comprising signal conditioning the communication signal, the signal conditioning including digital to analog conversion, thresholding, applying pattern recognition/machine learning techniques, and/or filtering of the transmitted signal.
The system of claim 1, wherein the controller is adapted for signal conditioning the communication signal received from the wireless transmitter of the sensor node, the signal conditioning including digital to analog conversion, thresholding, applying pattern recognition/machine learning techniques, and/or filtering of the transmitted signal.


14.	Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,154,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,154,408
The method of claim 1, further comprising communicating to and from an external device, the external device being selected from the group consisting of a base station, smart phone, wearable computer, personal digital assistant and a tablet.
The system of claim 1, wherein the master node further comprises a transceiver that is adapted for communicating to and from an external device, the external device being selected from the group consisting of a base station, smart phone, wearable computer, personal digital assistant and a tablet.


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/               Primary Examiner, Art Unit 2632